Exhibit 10.1

Letter Agreement

Mr. Michael Coyne

Potbelly Corporation

111 North Canal, Suite 850

Chicago, Illinois 60606

 

  Re: Compensation as Interim Chief Executive Officer

Dear Mike:

We are pleased that you have agreed to serve as the Interim Chief Executive
Officer (“Interim CEO”) of Potbelly Corporation (the “Company”) beginning
effective July 18, 2017. The purpose of this letter agreement is to document the
compensation that you will receive for your duties as Interim CEO.

For the period that you serve as Interim CEO, the Company will pay you a cash
payment of $25,000 per calendar month; provided, however, that if you serve as
the Interim CEO for 14 days or less during a calendar month, you will only
receive a cash payment of $12,500 for that month. Any payments to which you are
entitled for a month will be paid to you no later than the last day of the month
following the month for which the services were performed (or such earlier date
required by applicable law). All payments will be subject to applicable
withholdings and other required deductions.

Any payments for additional compensation for your duties as Interim CEO will
terminate for periods after you cease serving as the Interim CEO. The payments
set forth herein are in addition to any compensation to which you are entitled
under your Executive Employment Agreement with the Company dated May 1, 2015
(the “Employment Agreement”). Your additional compensation outlined in this
letter agreement, will not be considered base salary, bonus or other
compensation for purposes of your Employment Agreement.

Please indicate your agreement with the foregoing by signing and returning a
copy of this letter agreement to me. Of course, if you have any questions
regarding the foregoing, please feel free to contact me.

 

Sincerely yours, POTBELLY CORPORATION By:  

/s/ Marla Gottschalk

Name:   Marla Gottschalk Title:   Director

 

Agreed:    

/s/ Michael Coyne

                July 18, 2017 Michael Coyne    